Appeal from a decision of the Workmen’s Compensation Board awarding compensation for an occupational disease. The claimant had been employed as a waiter by the appellant employer, beginning in 1951. The claimant was required to cut and prepare citric fruits and other foods which irritated his skin and he was required to wash teapots in soapy water. In 1952, he developed a rash on his hands and, when the employer noticed the rash, he discharged him in December, 1952. The claimant’s condition had apparently improved by December, 1953, when he was rehired by the employer. In June, 1954, the claimant suffered an eruption on the back of his hands with itching and blisters. He was promoted to head waiter but, as a head waiter, he was still obliged to rinse cocktail glasses in soapy water. The claimant’s condition continued and, on December 4, 1954, it became so bad that the claimant was compelled to quit work. On May 25, 1955, his condition was diagnosed as dermatitis and the board found that the claimant was disabled by dermatitis as of that date. It is the appellant’s contention that the claimant had not contracted the disability “ within the twelve months previous to the date of disablement” (Workmen’s Compensation Law, § 40). There was sufficient evidence to sustain the board's conclusion that the claimant had not contracted the disease until the eruption occurred in June, 1954 (George v. Kary Safe Paper Bag Co., 276 App. Div. 880). This was within 12 months of the date of disablement. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ.